DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The claim 1 limitation “soluble in polypropylene glycol” is interpreted in light of the specification starting on page 7, line 20.
The “content of vinyl-based monomer” in claims 9 and 10 is interpreted as the amount of unreacted vinyl-based monomer in light of the originally filed specification (page 11 starting on line 25).

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on 12/4/20 is acknowledged.  The traversal is on the ground(s) that US 2014/0024781 does not disclose a powder.  This is not found persuasive because US 2004/0072925 (also cited in IDS) disclosed an acrylic resin powder (paragraph 25 and claim 6) comprising methyl methacrylate (paragraph 37, 48 and claim 11).  Also see examples.

Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/4/20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0258245 (herein Akeda) in view of US 2008/0044565 (herein Mueller).Akeda discloses hot melt adhesives (abstract and examples) comprising a urethane prepolymer (polyol and polyisocyanate, see paragraphs 4, 14-17 and examples) and a copolymer that contains methyl methacrylate (paragraph 15, 39-40 and examples).  Akeda prefers to reduce the amount of residual unreacted monomer in order to reduce odor (paragraph 57).  
However, Akeda is silent on the content of the vinyl based monomer in ppm.
Mueller discloses similar adhesive compositions for hot melt adhesives (see abstract, paragraph 15-22.   Mueller discloses that the residual monomer should be less than 100 ppm (paragraph 128).  The reduction of unreacted monomer (residual) is also 
It would have been obvious at the time the invention was filed to have modified Akeda with the vinyl based monomer content of less than 100 ppm as suggested by Mueller because one would want to reduce odorous substances to suitable levels.  See paragraphs 127-128 of Mueller.  

Allowable Subject Matter
Claims 1-9 are allowed.
The closes prior art, US 2004/0072925, is silent on the claimed primary and secondary particles and the powder being soluble in polypropylene glycol as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764